Earl Warren: Lester Gunn et al., appellants versus University Committee to End the War in Vietnam et al. Mr. Clinton, you may continue your argument.
Sam Houston Clinton, Jr.: Mr. Chief Justice, may it please the Court. For just a moment, I would like to put back into perspective what we were speaking of yesterday afternoon. These events occurred on December 12 within nine days. The plaintiffs filed a complaint in the three-judge court below -- in the court below, thereafter the three-judge court was convened. About 60 days after, the complaint had been filed the events occurred, the defendants below, the law enforcement officers in Bell County and the county attorney moved to dismissed the complaint. Now, certainly I think that based upon the allegations, the facts that were later shown in support of those of allegations at the time the complaint was filed, there was a clear case or controversy. And to the extent that it is argued that the court did not have jurisdiction certainly at that point, the court clearly had jurisdiction.
William J. Brennan, Jr.: Well, the test in Zwickler was whether there is substantial controversy of sufficient immediacy in reality to warrant the issuance of a declaratory judgment. I don't see that the opinion considered whether on the question of declaratory judgment. This record then did show a substantial controversy of sufficient immediacy in reality. What is it -- what do you rely that did exist such --
Sam Houston Clinton, Jr.: I don't know that the court put it in those terms, but --
William J. Brennan, Jr.: I don't read the opinion as having addressed itself to that at all.
Sam Houston Clinton, Jr.: We rely for immediacy and reality on the fact that charges that the disturbing of the complaints -- disturbing of the peace complaints that we're filed when it is obvious to anyone who knows anything about the facts that there was no chance of proven any guilt. They were simply --
William J. Brennan, Jr.: But at the time as I understand it that at the time that the declaratory judgment -- of this opinion was filed following the hearing, those complaints had already been withdrawn.
Sam Houston Clinton, Jr.: Yes, but that's only the part of what we rely on. We rely upon the harassing -- we rely upon the whole course of conduct in Bell County from that time right on down including all of the harassment, the handcuffing, the jailing, the frisking, the stripping, the threatening, the calling of traitors, all of those things plus the comments of the chief of police, get out of my town and don't come back.
William J. Brennan, Jr.: Did all of these antedate the dismissal of those charges?
Sam Houston Clinton, Jr.: Oh, yes it did.
William J. Brennan, Jr.: Anything at following the dismissal of the charges?
Sam Houston Clinton, Jr.: There's no evidence of that, no evidence whatsoever, one way or another. We further plead below that the statute was unconstitutional. We plead this acts of intimidation, harassment and so on ask for injunctive relief against them. We think, I guess the showing of what the purpose of the University Committee is, and the chilling effect that it had and that these actions --
William J. Brennan, Jr.: May I ask, does the record show whether the Committee had demonstrated that any other place in that county except Fort Hood at anytime?
Sam Houston Clinton, Jr.: I'm not sure the record does show. The record shows that the Committee has it its purpose. The appearing for purposes of demonstration any place within the vicinity of 100 miles of the University where any representatives of the administration that we're promoting the foreign policy at which the Committee opposed would appear that it was their policy to do so, as far as the record was showing.
William J. Brennan, Jr.: But as far as the record is concerned, the only actual demonstration in Bell was this demonstration on the 12th of December when President was at Fort Hood?
Sam Houston Clinton, Jr.: That's correct. Now, what we think the defendants really argued below and their motion says was a motion to dismiss, but it was based solely -- it was directed solely to the dismissal of that part of the injunctive -- on the prayer which sought injunctive relief against the pending charges. The motion to dismiss was not specifically directed to that part of the prayer that sought the permanent relief of injunctive relief, of restraining enforcement of the declaratory judgment directing itself. The court was aware of that and pointed out that it was perfectly clear in the court below that they no longer had to consider our prayer for temporary relief as to the pending charges since those hadn't been dismissed. The court went on to say and we think quite correctly that the motion to dismiss was not specifically directed to the ultimate prayer of declaratory judgment or for permanent injunction against enforcement of this statute, and then the court went ahead to find that it was unconstitutional. And to say that we were entitled to injunctive relief, but as I pointed out yesterday did not actually issue any order in the form of an injunction. Now in connection with those pending charges --
Byron R. White: The judgment for the declaratory judgment and the injunction stand on the same footing, I take it. I mean, if there's a judgment for one, is the judgment for the other, isn't there?
Sam Houston Clinton, Jr.: I suppose we're dealing in semantics, the court handed down an opinion in which it said it detail in, the plaintiffs are entitled to their declaratory judgment and injunctive relief. Now, following that there has never been any kind of paper entitled judgment --
Byron R. White: But even to be -- even to be here, there has to be a judgment.
Sam Houston Clinton, Jr.: Oh, yes.
Byron R. White: So, there is a judgment?
Sam Houston Clinton, Jr.: To the extent that it's in that opinion, there is a judgment.
Byron R. White: And it's reviewable here. But to the extent it's there, it's for both declaratory judgment and injunction?
Sam Houston Clinton, Jr.: Yes sir, without any specificity as to what they are joined from doing it.
Byron R. White: But isn't the -- isn't under Zwickler the -- at least the not of the criminal charges are dismissed, doesn't the -- isn't the injunctive judgment at least an error?
Sam Houston Clinton, Jr.: The court only said we were entitled to an injunction. They are not actually an issue and I think that -- frankly, the place to take care of that part of the case is back below if the court hopefully affirms and remands back for the actual preparation (Voice Overlap).
Byron R. White: I know but there was a judgment for one, there's a judgment for the other. There's a judgment that there isn't and that he's entitled to an injunction.
Sam Houston Clinton, Jr.: Yes, but --
Byron R. White: But isn't that judgment wrong under Zwickler?
Sam Houston Clinton, Jr.: Well, no sir. I don't think it's wrong. I think we've still shown it not only did the acts have a chilling effect, but to completely froze all the speech and activity and expression, and that we're -- if shown however, irreparable injury as stated in Dombrowski and also in Zwickler.
Byron R. White: I thought that this is the matter of comity, you could expect the state courts to recognize that if this statute is bad as a declaratory judgment says it was, that the state court would enforce -- would recognize it was bad, and would recognize some constitutional defense to a prosecution.
Sam Houston Clinton, Jr.: A state court it's conceivable might do that, and that's one reason I say we think that we need to take that up with the court below, but there's no assurance that the defendant, Sheriff Gunn, will do that or that the justice of the peace will not again require them to post the $500.00 bond and to go through all of those things before we ever get to a court of record who would be aware of decisions of this Court and follow them, and in that connection, I made a mistake with yesterday as I want to correct. I indicated an answer to a question, I actually I kind of volunteered that the trial in a JP court was on an information following the complaint, it's not correct. The trial in the county court is on the information. In the JP court is tried upon a complaint, then we're entitled to appeal de novo --
William J. Brennan, Jr.: Have they tried on the complaint?
Sam Houston Clinton, Jr.: That is actually appended to, yes sir. It's in the record. In the JP court from which if convicted, we have an appeal to a county court; in county court, proceedings about information --
William J. Brennan, Jr.: (Inaudible)
Sam Houston Clinton, Jr.: The information would not come into play until we appeal to the county court in where we have our trial de novo.
William J. Brennan, Jr.: I see.
Sam Houston Clinton, Jr.: Oh, I think the question really is after the charges have been dismissed whether the matter became moot, and it seems to me that this Court's very recent decision in Carroll versus The President and Commissioners of Princess Anne answers that question in our favor. We view it as authority for us rather than counsel does as thought it for them for there clearly, you have similar situation and that the underlying controversy between our committee and its members and the law enforcement officers in Bell County continues to exist. There's nothing in this record that suggest that the Sheriff of Bell County would not once again enforce or attempt to enforce against the plaintiffs. Article 474, if they went back up there and anywhere in Bell County and to the contrary, the sheriff has said don't come back to my county, I don't want to see you faces here again. Much the same situation that existed in Princess Anne there, there was a temporary injunction at issue that was the cause of the chilling effect on the amendment rights. Moreover, another case referred to in that opinion was the situation in -- to the situation of ICC orders where they were only issued for a short time and then could be reissued and in that fashion, review is precluded. I say to the court is not a thing in the world to prevent the sheriff and the county attorney from doing the same thing here. Charges as they did and then when we get to the proposition that we were trying to defend our case, turned around and dismiss complaints again and try to deny us any kind of found determination that this statute is unconstitutional and should be in forward.
Abe Fortas: Counsel, did you say tell us whether this Committee still exists and is it active?
Sam Houston Clinton, Jr.: I will say to the court that it does exist (Voice Overlap) and it is active although I must admit the record does not show anything.
Abe Fortas: What is the meaning of that statement that it is still exists?
Sam Houston Clinton, Jr.: It exists as an approved on campus group at the University of Texas. It continues to hold meetings in the university areas, it continues to distribute. I don't know about the distribution by like handbilling but through the mail and through advertisements, it continues to state its positions on things in the university area. For whatever its worth, I again emphasize that it is a group that is approved an all campus group at the University of Texas. I'm not sure how much time I have made, but I'd like to spend that talking just a little bit about Article 474.
William J. Brennan, Jr.: Before you get to that, may I just ask one question. Are their findings of fact that the sheriff and JP said the things that you've been telling us about?
Sam Houston Clinton, Jr.: No sir, there are not.
William J. Brennan, Jr.: Those are just in the affidavits?
Sam Houston Clinton, Jr.: They are in the affidavits, yes sir.
Byron R. White: And there are no findings other than those that you can glean from the opinion?
Sam Houston Clinton, Jr.: The court below rendered the main opinion, then something called addendum on motion for new trial, but those are the only two papers handed down by the three-judge court. And whatever actual findings, in fact there are or in one or another by those opinions. In that connection, it is perfectly clear that the court below was satisfied from the evidence through affidavits that the University Committee members, the named plaintiffs, some of whom were not members of the University Committee, but rather sympathizers, supporters, and associates that all of them had seized certainly in Bell County any type of activity, peaceful activity designed to carry out the purposes of the Committee. One or two of the plaintiffs indicated that he had seized all activity everywhere because he said this was a state statute and he was afraid that the same thing would happen to him in any county if he engage in similar protest activity as it happened in the Bell County and he did not again want to be subjected to charges, to making bonds and to court appearances and things of that nature and accordingly, he had seized all activities by way of freedom of expression. Article 474 I think, clearly on its face and in view of decisions of this Court from Cantwell versus Connecticut to Ashton versus Kentucky. Article 474 must follow because of that phrase in there, “loud or vociferous language or indecent.” Whatever it is, the operative things, then going down to calculated to disturb the inhabitance of the place where the event takes place. Certainly, 1966 in Ashton versus Kentucky, in almost identical terms, calculated, I believe was there said calculated to create a disturbance or breach of peace and here, we have calculated to disturb. This Court said that that sort of a standard, at least wide open, the standard of responsibility and involves calculation as to the boiling point and does not in any way involved in appraisal of the comments per se. That's the same fault that Article 474 has. It is vague because of that language. It will leave to the police officer, to the deputy sheriff a determination at that moment as to whether the language is such as to create the boiling point on water more of the listeners involved and it is overbroad because it obviously includes expression. Therefore, it must fall under Terminiello and Edwards v. Cox. It is a combination of both overbreadth and vagueness and as we think essentially, the same -- it presents the same type of problem that this Court resolved easily in the Cox versus Louisiana in which the breach of the peace statute there was condemned, where the Louisiana court had held that it was -- it meant to breach of the peace to agitate, to disquiet, to arouse from a state of repose that those were terms were both vague and overly broad, and that they would sweep within their scope, permissible activities under the First Amendment. The state here that tries to defend Article 474 by saying that it only prohibits or proscribes conducts in which there is involved so great in amount of noise that is calculated to disturb. We submit that that is not a saving interpretation at all. It would outlaw practically all modern demonstrations, some of which had been approved by this Court. In Edwards versus South Carolina, there was singing, handclapping, marching, and things of that nature. Clearly, a lot amount of noise and no doubt as I believe the record shown in that case, there were some people disturbed.
Byron R. White: Both of those were public places, I take it.
Sam Houston Clinton, Jr.: Yes sir. Edwards v. South Carolina --
Byron R. White: Do you any of the cases in which there's -- in which the court said that First Amendment protects loud or vociferous conduct or noises in your private law?
Sam Houston Clinton, Jr.: No, but we don't have that here. These events in case, these events took place clearly in the public place.
Byron R. White: Where did they take place?
Sam Houston Clinton, Jr.: College campus.
Byron R. White: Where are the college campuses?
Sam Houston Clinton, Jr.: Well, it was right adjacent to the parking lot --
Byron R. White: Do you think there's any distinguished, anything that distinguished between college campus and a street?
Sam Houston Clinton, Jr.: Not in the particular incidence (Voice Overlap) or where there was a public program in some 30,000 other people or various attendants.
Byron R. White: What campus was it?
Sam Houston Clinton, Jr.: This Campus of the Central Texas College near Collin, Texas.
Byron R. White: Public knowledge?
Sam Houston Clinton, Jr.: Well, I don't believe the records shows, but I assume that it is. It's (Voice Overlap) private sectarian college.
Byron R. White: It is or not?
Sam Houston Clinton, Jr.: No, it is not a private sectarian. I'm satisfied as a public college and since the tax money are there. The record doesn't show of any of that, but the record does show that on this occasion, there were some 30,000 people there.
Byron R. White: Would you think just because a crowd of people are invited on a certain piece of property that another crowd of people can come on and make all the noise that they want?
Sam Houston Clinton, Jr.: I think in this instance under these circumstances that these plaintiffs could come on as they intended to do what merely display signs, yes sir.
Byron R. White: I know you say that, if you mean just in these circumstances?
Sam Houston Clinton, Jr.: In these circumstances, sir.
Earl Warren: Mr. Louisell.
David W. Louisell : May it please the Court, of course, the situation in the Princess Anne County just referred to by counsel was that there was an extent injunction that was a precedent and that the officials were relying upon to prevent another meeting before this Court struck down that injunction. In submitting this case, Your Honors, I have only two points to make at this time. Far from sustaining the heavy burden of showing a Texas policy to use Article 474 to staple speech, I don't think I exaggerate when I say there's hardly any showing of such a policy, except the conclusory statements in the affidavits that their rights are chilled because of what took place.
Hugo L. Black: Can you say to what temperature are?
David W. Louisell : I beg your pardon?
Hugo L. Black: Does it indicate to what temperature the rights are chilled?
David W. Louisell : What if that was chilled to any extent Your Honor. They must be very chillable people.
Byron R. White: Would you suppose there's more of a real controversy here though than there was in Epperson case?
David W. Louisell : In the Epperson case however as the court very carefully pointed out, it was from a state court where the trial court had granted the relief, where the appellate court of the state wrote that two sentence opinion, and where as the writer of this Court's opinion say of the case is here from a state court which we think is an entirely distinguishable situation. Now in this case, there is no suspicion, there's even no possibility of suspecting racial prejudice in the case at bar because local counsel inform me all the persons involved were white people. If you go to all the Texas cases in both of our brief, you won't find I don't believe Your Honors, one, that even concerns the content of speech, except one involving cursing, and there the court said, isn't enough show cursing to justify a conviction, the cursing must be shown to have done -- have been done in a manner reasonably calculated to disturb the peace. I think we can almost take. I don't exaggerate when I say we can almost take judicial notice that protesting, including protesting about Vietnam is as open, uninhibited at the University of Texas in Austin as it is in Berkley, California.
Earl Warren: Professor, I'm just wondering in view of your statement that this was not a lawful procedure, this arrest that was made, and that therefore, haven't been dismissed and none of that was forced, what is there to prevent the same people from doing what they said they would do, just to piss saying, you stay out of our county, we don't want people like you, and the chief of police calling them traitors and telling what he would do. What is there to prevent those people from doing the same thing they did here, and then when the -- on the ordinances attack for the better in which is being used to dismiss it again and put them to that trouble again, and give them a $500.00 bail from the maximum punishment was $200.00?
David W. Louisell : It was a $400.00 bail Your Honor, where the maximum (Voice Overlap) punishment --
Earl Warren: -- four is still twice as much (Voice Overlap).
David W. Louisell : Twice as much and of course, nobody would justify that Your Honor. No sensible person would stand before this tribunal and justify that. When you take into account, the circumstances though, if there was overreaction here Your Honor, the tremendous nerve-racking circumstances of that event, will that be likely to reoccur again? These local people, a lay justice of the peace, and if there is that kind of abuse, it is with pride that I can say that this Court had made clear the right to a remedy under the Civil Rights Act in Monroe against Pape.
Thurgood Marshall: Is there one word in the record by affidavit or anything else from the chief of police, the sheriff or anybody that said they won't do this again?
David W. Louisell : There is nothing to that effect, but there is in the affidavits of the sheriff and the deputy sheriffs any deny – denial of any mistreatment. (Voice Overlap)
Thurgood Marshall: But is there anything using those words?
David W. Louisell : I don't believe that those words. I forget exactly to whom was attributed of the word traitor, but I don't think --
Earl Warren: I think that was chief of police if I remember correctly, and I think the justice of peace was accused of saying that he put the bail at $400.00 because he wanted to see that they came back and he could try them for the offense and that they didn't want people of that kind in the county.
David W. Louisell : For that reprehensible conduct, there is an adequate remedy under this Court's decisions in Monroe against Pape, but the remedy isn't Your Honor to reach out and declare unconstitutional statute in the abstract. If this -- if the court below is right about 474, Article 474 in declaring in the abstract for facial unconstitutionality so-called, I submit to this Court as far as I can find every disturbing of the peace, every breach of the peace and probably every disorderly conduct statute in this country would fall. Can society afford that? This free speech required that.
Earl Warren: Is it necessary to declare this ordinance unconstitutional on its face in order to get a declaratory judgment, an injunction against this kind of conduct on the part of the chief of police and the justice of peace?
David W. Louisell : Why, no? If the judge is being willing to go into the question, the lower court judge, the three-judge, if they had been willing to go into it, but they deliberately said we won't examine into the application of the statute to the facts here. We insist upon doing this in the abstract. Now Your Honor, I see my time is up and in submitting this case, I just want to say this, --
Hugo L. Black: May I ask you one question?
David W. Louisell : Yes, sir.
Hugo L. Black: You said yesterday but I didn't exactly get it. Whom do you represent?
David W. Louisell : I represent the three appellants; the sheriff, the justice of the peace, and the county attorney of the county involved. The state came into the --
Hugo L. Black: Is that in effect the State of Texas?
David W. Louisell : The State of Texas is in no way a party. The Attorney General as the senior law officer of the state in view of the nature of this attack on the statute of the state took part in assisted in the defense of these three appellants.
Earl Warren: It is view -- I mean on the record in this Court, the Attorney General?
David W. Louisell : Yes Your Honor, that is the at least the Assistant Attorney General, the act of trial counsel in this case is a party to the brief in this Court, yes. When a group for example comes to a classroom door or window, and by shrieky and raising a great den disrupts that class with the purpose of doing that; is that free speech? Your Honors, that is the thing that prevents free speech, and it is exactly at that type of failure that 474, Article 474 is aimed in order to continue a civilization that will make free speech.
Earl Warren: Do we have the -- professor, do we to justify that kind of conduct in order to consider this justiciable today and to grant some relief to this man?
David W. Louisell : There is no question. If their allegations however deny they are by the affidavits of the sheriff and the deputies and so forth, if those allegations are in good faith allegations, if in fact they are true, they have every right to relief. In fact, the complaint presumably also seeks a relief in dollars. They have every right under the Monroe case, if there is any truth at all to those allegations. And I wouldn't for a moment deny, but to reach out and declare in the abstract a statute is unconstitutional that would strike down every other statute in the union of a comparable nature, I submit is not in the interest of free speech in any possible way.